Citation Nr: 1128101	
Decision Date: 07/27/11    Archive Date: 08/03/11

DOCKET NO.  07-07 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss, prior to June 15, 2010.

2.  Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss, as of June 15, 2010.  

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 18, 1984 to May 19, 1984, with additional periods of National Guard service from August 1983 to May 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2005 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In the December 2005 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a back disorder, and in the July 2007 rating decision, the RO granted the Veteran service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective January 19, 2007.  In July 2010, the RO issued a subsequent rating decision assigning a 10 percent disability rating for bilateral hearing loss, effective June 15, 2010.

In April 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC), directing the RO/AMC to schedule the Veteran for a hearing before a Veterans Law Judge (VLJ) at the next available opportunity.  The Veteran testified at a personal hearing before the undersigned VLJ in May 2011.  A transcript of the hearing is of record.  Accordingly, the RO/AMC substantially complied with the April 2011 remand directives and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA audiometric test results from June 2007 reveal that the Veteran had level II hearing in both ears.

2.  VA audiometric test results from June 2010 reveal that the Veteran had level VI hearing in his right ear and level V hearing in his left ear.


CONCLUSIONS OF LAW

1.  Prior to June 15, 2010, the criteria for a compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 (2010).

2.  As of June 15, 2010, the criteria for a disability rating in excess of 20 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2010).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection for bilateral hearing loss.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided in February 2007, before service connection was granted, was legally sufficient, VA's duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the Veteran's private and VA treatment records and available service records.  The Veteran has not indicated that there are any outstanding treatment records he wished VA to obtain.

Additionally, the Veteran has been provided with two VA audiological examinations, in June 2007 and June 2010.  The June 2010 VA examiner described the functional effects caused by the Veteran's hearing loss in the examination report, as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, VA's duty to provide a thorough and contemporaneous VA examination has been met.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, the Board finds that no prejudice results to the Veteran in adjudicating his claim on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected disability.

II.  Increased Rating

The Veteran contends that the symptoms of his service-connected bilateral hearing loss are more severe than reflected by his current disability rating, and that he entitled to a compensable disability rating prior to June 2010.  The Veteran testified in his May 2011 personal hearing and indicated in a July 2008 statement that he has a particularly difficult time understanding conversational speech, and that this creates difficulties with his employment.

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2010).  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, DC 6100 (2010).  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

The earliest hearing data of record is from a February 2007 audiology report from a private audiologist diagnosing the Veteran with sensorineural hearing loss above 2,000 Hertz.  The report contains an uninterpreted audiogram which the Board will interpret (with ambiguous results interpreted most favorably for the Veteran) as prescribed by the Court in Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that the Board is not precluded from applying graphic audiometric results to the criteria of 38 C.F.R. § 3.385 in order to determine the severity of any hearing loss disability).  Accordingly, the results of the audiogram are interpreted as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
45
60
LEFT
20
15
25
50
65

By these results, the average pure tone threshold in the Veteran's right ear was 36.25 decibels, and the average pure tone threshold in the Veteran's left ear was 38.75 decibels.  Additionally, the report contains speech discrimination scores, indicating that the Veteran received a score of 80 percent for the right ear and a score of 84 percent for the left ear.  Although it is not entirely clear whether the speech discrimination scores reported are Maryland CNC test scores, as required under 38 C.F.R. § 4.85, these scores are not significantly different from Maryland CNC scores recorded on a later June 2007 VA audiological examination.  Therefore, the Board will concede that the speech discrimination scores provided are Maryland CNC scores for rating purposes and finds that additional clarification is not necessary.  See Savage v. Shinseki, 24 Vet. App. 259 (2011). (holding that when a private examination report reasonably appears to contain information necessary to properly decide a claim but it is "unclear" or "not suitable for rating purposes," VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant to obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed), citing Tyrues v. Shinseki, 23 Vet. App. 166, 182 (2009).  The results of the Veteran's February 2007 hearing test equate to an assignment of level III for the Veteran's right ear and level II for his left ear, which merits a noncompensable rating using Table VI.

The Veteran was later afforded a VA audiological examination in June 2007.  The VA examiner noted that the Veteran had difficulty hearing his television and found that he had to ask for repetition when in noisy situations.  The results of his hearing test are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
50
60
LEFT
20
15
30
60
60

The average pure tone threshold in the Veteran's right ear was 37.5 decibels, and the average pure tone threshold in the Veteran's left ear was 41.25 decibels. On the Maryland CNC test, the Veteran received a score of 90 percent for both ears for word recognition.  These results equate to an assignment of level II for both ears, which merits a noncompensable rating using Table VI.  Accordingly, the results of two hearing performed in 2007 reveal that the Veteran did not merit a compensable disability rating.

The record reveals that the Veteran was later fitted for hearing aids for the first time in March 2009.  

The Veteran was later afforded his most recent VA audiological examination in June 2010.  The results of his hearing test are as follows, with puretone thresholds recorded in decibels:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
85
85
LEFT
25
20
35
65
70

The average pure tone threshold in the Veteran's right ear was 58.75 decibels, and the average pure tone threshold in the Veteran's left ear was 47.5 decibels.  On the Maryland CNC test, the Veteran received a score of 64 percent for the right ear and a score of 60 percent for the left ear for word recognition.  These results equate to an assignment of level VI for the Veteran's right ear and level V for his left ear, which merits a 20 percent rating using Table VI.  In the examination report, the examiner indicated that the Veteran's hearing loss had significant effects on his occupation.  His speech recognition abilities were noted as poor bilaterally, without visual and contextual cues.  The Veteran is expected to understand speech significantly better with his hearing aids than without, especially with the assistance of visual and contextual cues.  This is the first and only evidence of record indicating that the Veteran's hearing loss has increased in severity.  

Considering all of the evidence of record, the Veteran is not entitled to a schedular compensable rating for bilateral hearing loss prior to June 15, 2010, as there is no evidence of record suggesting that his hearing loss was at a compensable level until the June 2010 VA audiological examination.  Further, he is not entitled to a rating in excess of 20 percent as of June 15, 2010, as revealed by the results of the audiological examination completed on that day.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

Additionally, the Board acknowledges the Veteran's lay testimony and the June 2010 VA examiner's report regarding the Veteran's difficulty understanding conversational speech in noisy environments, and the effects that this has had on his occupation.  The Board additionally acknowledges that the Veteran is competent to testify to those symptoms.  Nevertheless, the rating criteria for hearing loss contemplate some degree of functional difficulty due to demonstrable hearing loss in the hearing levels that are assigned a noncompensable or 20 percent rating.  Furthermore, the rating schedule for hearing loss relies primarily on the application of objective test data.  See 38 C.F.R. §§ 4.85, 4.86 (2010); Martinak, 21 Vet. App. at 455.  Therefore, while the Board has taken the Veteran's competent lay testimony into consideration, his described symptomatology does not alter the Board's rating assignments.

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2010).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing in noisy environments, the need to ask for repetition) are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  As discussed above, the levels of hearing loss that correspond to noncompensable and 20 percent disability ratings contemplate differing degrees of hearing loss with corresponding difficulty in hearing in particular situations, and therefore are the sort of symptoms associated with mild to moderate hearing loss.  For these reasons, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss, prior to June 15, 2010, is denied.

Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss, as of June 15, 2010, is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's back disorder claim so that he is afforded every possible consideration.

The Veteran contends that he injured his back during a two-week period of active duty for training (ACDUTRA) sometime between 1990 and 1992.  He specifically contends that he sustained his back injury while unloading equipment that was going to be used by his unit during ACDUTRA at Fort Drum, New York.  

Applicable laws and regulations permit service connection for a disability resulting from disease or injury incurred in or aggravated coincident with ACDUTRA, or for disability resulting from injury during inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101 (22), (23), (24) (West 2002); 38 C.F.R. § 3.6 (2010).  While the claims file contains multiple documents revealing that the Veteran completed periods of ACDUTRA in INACDUTRA, these documents do not contain entries beyond August 1989, and the actual periods during which the Veteran served on ACDUTRA or INACDUTRA between 1990 and 1992, if any, still have not been verified.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Accordingly, the RO/AMC should undertake additional efforts to verify the dates of ACDUTRA and INACDUTRA for the Veteran's Army National Guard service.

The Board observes that the Veteran testified during his May 2011 personal hearing that his back injury took place during reserve training in approximately 1991.  Moreover, he indicated in a statement dated in April 2010, that he his injured his back in 1990 to 1991.  Furthermore, his claim filed in June 2005 indicates that his disability began in January 1992.  Accordingly, the Board finds that in order to more efficiently develop the Veteran's claim, the RO/AMC should contact the Veteran to determine a more definitive time period for when his injury took place.  Additionally, on remand, the Veteran should be asked to provide as much corroborating information, including statements from fellow service members, as he can to support his claim.  In this regard, the Board notes that in his April 2010 statement, the Veteran identifies several individual who allegedly either witnessed or otherwise knew about his back injury, however, the Veteran has not provided any statements from any of these individuals.

Additionally, while the record reflects that the Veteran has received extensive treatment for his back condition, it appears that there are additional treatment records pertaining to his back condition that have not been requested.  At his May 2011 personal hearing, the Veteran testified that he was taken to Samaritan Medical Center in Watertown, New York, after injuring his back at Fort Drum.  Records from this health care provider have not been associated with the claims file and they must be requested before the Veteran's claim can be properly adjudicated.

Review of the claims folder shows that the Veteran was injured at his place of private employment on December 20, 1991 and was awarded Workmen's Compensation benefits.  On remand, his records related to this claim should be obtained.

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received VA treatment for his back disorder and records of his VA care, dated since October 2009, have not been associated with the claims file.  Under the law, VA must obtain outstanding treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's treatment records pertaining to his back from the Boston VA Healthcare System, dated since October 2009.  

2.  Make arrangements to obtain the Veteran's complete treatment records from Samaritan Medical Center in Watertown, New York, dated from 1990 to 1993.  

3.  Contact the Veteran and request that he provide a more definitive date for when he injured his back during ACDUTRA at Fort Drum, New York.  Additionally, request that he submit all documents in his possession, such as copies of pay documents, duty orders, line of duty determinations, etc., that may be capable of substantiating his report of ACDUTRA status.  Finally, request that he provide as much corroborating information as he can, including statements from fellow service members, to aid in substantiating his claim.

4.  Make additional attempts to verify whether or not the Veteran served on ACDUTRA or INACDUTRA at any time in 1990 through 1992 (including any more definitive time period provided by the Veteran).  To this end, contact the National Personnel Records Center (NPRC), the Defense Finance and Accounting Service (DFAS), the Defense Personnel Records Imaging System (DPRIS), the Veteran's National Guard unit, and/or any other relevant source of records.  

Each of the agencies/units/organizations contacted should be asked to confirm and provide the following information:

(a)  The specific dates (not retirement points) for all of the Veteran's periods of ACDUTRA and INACDUTRA between 1990 and 1992.

(b)  The dates in which the Veteran was paid for ACDUTRA or INACDUTRA between 1990 and 1992.

(c)  Copies of the Veteran's Leave and Earning Statements between 1990 and 1992.

If any of these records cannot be obtained, this should be so noted.

5.  Obtain and associate with the claims file any Workmen's Compensation records for the Veteran from his injury that occurred on December 20, 1991.

6.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


